                                                                     FILED
                                                                       OCT 1 2 2018
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                    Clerk, U.S Di&trict Court
                                                                       District Of Montana
                           BILLINGS DIVISION                                 Missoula




  UNITED STATES OF AMERICA,
                                                  CR 18-72-BLG-DLC
                      Plaintiff,
                                                 ORDER
        vs.

 BRIAN DEAN PRETTY WEASEL,

                      Defendant.

      Before the Court is the United States' s unopposed motion for dismissal of

forfeiture proceedings. (Doc. 3 7.)

      IT IS ORDERED that the motion (Doc. 37) is GRANTED.

      DATED this 11..   ~ay of October, 2018.



                                              ana L. Christensen, Chief Judge
                                             United States District Court




                                       -1-
